UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):October 19, 2009 (October 14, 2009) HYPERDYNAMICS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 001-32490 (Commission File Number) 87-0400335 (IRS Employer Identification No.) One Sugar Creek Center Blvd., #125
